Citation Nr: 1301002	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  10-27-676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected bilateral hearing loss, evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for service-connected tinnitus, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from March 1958 to March 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

On November 1, 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been associated with the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the issue of entitlement to an increased rating for service-connected tinnitus.  The issue of entitlement to an increased rating for service-connected bilateral hearing loss is addressed in the remand that follows the Board's decision.)


FINDING OF FACT

In November 2012, prior to the issuance of a decision, the Veteran submitted a written statement in which he expressed his desire to withdraw from appellate review his appeal as to the issue of entitlement to an increased rating for his service-connected tinnitus.  



CONCLUSION OF LAW

The Veteran's appeal as to the issue of entitlement to an increased rating for his service-connected tinnitus has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In correspondence received in November 2012, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an increased rating for his service-connected tinnitus.  The Veteran's desire to withdraw that issue from appellate consideration was also noted during his November 2012 Board hearing.  As the Veteran has expressed his desire to withdraw his appeal before the Board, there is effectively no longer any remaining allegation of error of fact or law concerning this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.  


ORDER

The appeal of the issue of entitlement to an increased rating for service-connected tinnitus is dismissed.  



REMAND

The Veteran asserts that his service-connected bilateral hearing loss is more disabling than currently rated.  He contends that a rating in excess of 30 percent is warranted.

The evidence relevant to evaluating the severity of the Veteran's service-connected bilateral hearing loss during the pendency of his claim for an increased evaluation of that disability includes, among other things, November 2005 and August 2012 VA audiology examination reports and an October 2010 private audiology examination report.  At the outset, the Board notes that results of audiometric testing conducted as part of the November 2005 and August 2012 VA audiology examinations do not support the assignment of a rating greater than the currently assigned 30 percent.  The results of the October 2010 private audiogram, however, may support entitlement to a higher rating.  

In this regard, the Board notes that although hearing thresholds were not numerically itemized on the October 2010 audiogram report or by the private physician who reviewed the audiogram, numerical values can be inferred from the audiometric chart.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (stating that as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results).  The October 2010 graphical representations appear to reflect that puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
70
90
100
LEFT
45
60
65
60

Based on those numerical results, puretone averages would have been77.5 decibels in the right ear and 57.5 decibels in the left ear.  It also appears from the report that speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 64 percent in the left ear at the time of the October 2010 audiogram.  If that was indeed the case, applying the results of the private audiogram to Table VI reveals Level IX hearing acuity in the right ear and Level VI hearing acuity in the left ear.  Application of those numerical designations to Table VII would result in the assignment of a 40 percent disability rating based on the October 2010 private audiogram.  38 C.F.R. § 4.85, Table VII.  

Notably, however, the copy of the report of the October 2010 private audiogram is cut off on the right hand side of page, such that it is not clear the indicated 48 and 64 percent are in fact speech discrimination scores.  Further, there is no indication that any such speech discrimination testing was conducted using Maryland CNC guidelines.  "An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test."  38 C.F.R. § 4.85(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that, in some instances, VA has a duty to return for clarification unclear or insufficient private examination reports.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).
In Savage, the Court held that private audiological examinations that did not specify, among other things, the type of speech recognition testing conducted were exactly the type of medical record that VA has a duty to seek to clarify, as the "missing information is relevant, factual, and objective . . . [and] bears greatly on the probative value of the private examination report."  Id.  

In the instant case, because the October 2010 private audiological examination report is potentially supportive of a higher rating, at least for some distinct time period during the relevant time period, see Hart, supra, the Board finds that the issue of entitlement to a rating greater than 30 percent for service-connected bilateral hearing loss must be remanded for clarification of the October 2010 private audiological report consistent with the remand directives set forth below.  


Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  After obtaining any necessary information and authorization from the Veteran, the AOJ should contact the provider of the October 2010 private audiogram to determine if that audiogram and examination was performed by a state-licensed audiologist and the values for the controlled speech discrimination test (Maryland CNC), and a report of the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

2.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue entitlement to a rating greater than 30 percent for service-connected bilateral hearing loss.  In doing so, the AOJ must consider the potential applicability of staged ratings.  See Hart, supra.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


